Citation Nr: 1432183	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  04-39 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to a rating in excess of 20 percent for a gastric ulcer.

5.  Entitlement to increases in the 'staged' ratings (of 20 percent prior to November 25, 2003, and 40 percent from that date) assigned for the Veteran's service-connected herniated nucleus pulposus, L4-5, with degenerative changes.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had periods of active duty for training (ACDUTRA), including from June 2, 1990, to June 16, 1990.  The lumbar spine matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  A February 2008 Board decision denied service connection for a cervical spine disability; in that decision the Board found that the lumbar spine matter was not on appeal as the Veteran had not disagreed with a February 2005 rating decision which granted an increased rating, to 40 percent, effective November 25, 2003.  He appealed the decision to the Court.  In July 2010, the Court issued a memorandum decision that vacated the 2008 decision and remanded the matter for readjudication consistent with the instructions outlined in the memorandum decision.  The Court found that the lumbar spine matter remained on appeal from a January 2000 rating decision.  In December 2012, the Board issued a decision resolving the cervical spine claim that had been remanded by the Court (such issue is no longer on appeal), and remanded the lumbar spine issue to the RO for additional development.

Hearings were held before Agency of Original Jurisdiction (AOJ) personnel in July 1995, February 1996, and March 2003; these hearings took place when the lumbar spine and TDIU issues were pending but prior to the service connection claims and prior to the gastric ulcer rating claim on appeal.  Transcripts of all three hearings are associated with the Veteran's record.

The issues of service connection for bilateral eye and bilateral foot disabilities are before the Board on appeal from a November 2008 rating decision.  The increased rating claim for gastric ulcer, the claim of service connection for diabetes mellitus, and the claim of entitlement to a TDIU rating are on appeal from a September 2009 rating decision.  These issues were also previously before the Board in December 2012, and were remanded for additional development.

In a written statement submitted in February 2014 the Veteran's representative asserted that the Veteran seeks to reopen a claim of service connection for a cervical spine disability (and was also possibly claiming service connection for a shoulder disability, a matter which may require clarification).  The petition to reopen and potential additional service connection claim have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) (following prior final adjudication of the cervical spine claim), the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Veteran has appointed a new representative since the December 2012 Board remand in this case; the March 2013 VA Form 21-22 making the new appointment is in the record.  A June 2013 report of contact shows that the Veteran was contacted and clarified: "I want TVC to represent me on all my claims, to include all my appeal issues."  The Board now recognizes the Texas Veterans Commission as the Veteran's duly appointed representative with respect to each issue currently on appeal.

The issues of entitlement to increases in the 'staged' ratings assigned for herniated nucleus pulposus, L4-5, with degenerative changes, and entitlement to a TDIU rating are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  Glucose intolerance of itself is not a compensable; disability; there is no evidence that the Veteran has a chronic disability underlying glucose intolerance of service; and the preponderance of the evidence is against a finding that the Veteran has diabetes mellitus.

2.  A chronic eye disability was not manifested in active service; there is no credible competent evidence that relates a current  eye disability to service; and diabetes mellitus is not service connected.

4.  A chronic foot disability was not manifested in active service; there is no credible competent evidence that relates a current foot disability to service; and diabetes mellitus is not service connected.

5.  The Veteran's gastric ulcer disability is not shown to be moderately severe or severe; it is not manifested by impairment of health with anemia and weight loss, or by recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; there is no evidence of hypertrophic gastritis.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus (and glucose intolerance) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

2.  The claim of service connection for bilateral eye disability as secondary to diabetes mellitus is legally insufficient; service connection for bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  The claim of service connection for a bilateral foot disability as secondary to diabetes mellitus is legally insufficient; service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


4.  A rating in excess of 20 percent for gastric ulcer disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes (Codes) 7304, 7307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters dated in September 2005 (regarding the gastric ulcer rating issue), January 2007 (service connection for eyes and feet), and February 2009 (service connection for diabetes mellitus).  The Veteran was notified of the evidence needed to substantiate the claims of service connection and for an increased rating; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The January 2007 and February 2009 notice letters included the elements of a service connection claim regarding the effective date of an award and the degree of disability.

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records (STRs), VA records, and pertinent records from private physicians are associated with record.  His Social Security Administration (SSA) records have been obtained.  He has not identified any other records pertinent to the issues being decided that remain outstanding.  He was afforded VA compensation examinations in June 2009 (with an addendum report in August 2009) and October 2013, to address the relevant questions arising from the claims, namely the nature and etiology of the claimed diabetes mellitus and the nature and severity of the gastric ulcer disability.  The medical opinions received regarding diabetes are adequate for rating purposes, as together they reflect familiarity with the record and include a detailed explanation of rationale with citation to the pertinent medical findings.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, as the June/August 2009 and October 2013 examination reports note the Veteran's medical history and pertinent clinical findings sufficient to evaluate the gastric ulcer under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the October 2013 VA examination that shows a material change in the gastric ulcer to warrant a reexamination.  38 C.F.R. § 3.327(a).

The Veteran has not been afforded VA examinations in connection with his claims seeking service connection for eye and foot disabilities; VA examinations are not necessary for these issues.  There is no credible competent evidence that a disability of the eyes or of the feet (aside from radiculopathy associated with the already service-connected lumbar spine disability) was manifested during the Veteran's active service or soon thereafter, nor is there any competent credible evidence of record that indicates that any claimed eye or foot disability may be related directly to his service.  The Veteran contends that the claimed disabilities of the eyes and the feet may be secondary to diabetes mellitus, but this contention presents no basis for further development as diabetes mellitus is not service-connected.  

The relevant development requested in the Board's December 2012 remand pertinent to the issues decided at this time (i.e., asking the Veteran to provide any evidence in his possession (or identify for VA to secure) indicating he has chronic hypertrophic gastritis, obtaining a new medical opinion as to whether the Veteran has chronic hypertrophic gastritis, and obtaining a new medical opinion regarding the etiology of the Veteran's claimed diabetes mellitus) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The October 2013 VA examination reports provide the requested opinions adequately explaining that the Veteran does not have evidence of chronic hypertrophic gastritis and also explaining that he does not have a clinically supported diagnosis of diabetes mellitus.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the service connection claims and the claim for an increased rating for gastric ulcer, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

The Board also notes that it has reviewed all of the evidence in the Veteran's voluminous record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus on the basis of a theory linking diabetes to his service-connected back disability.  He contends, including in his February 2009 notice of disagreement (NOD) and his March 2010 substantive appeal, that steroid injections he received in 1995 in treatment of the service-connected back disability may have caused diabetes mellitus.

On June 2009 VA examination the examiner opined "diabetes mellitus is less likely than not related to his steroid injections done in 1995."  As discussed in the Board's prior remand in December 2012, the Veteran argues that the June 2009 VA examination report was inadequate because there was no adequate explanation for the reasoning behind the examiner's conclusion that the Veteran's claimed diabetes mellitus is less likely than not related to steroid injections in 1995.  Because the essential rationale for the opinion was unclear, in December 2012 the Board remanded the issue for a supplemental medical opinion.

On October 2013 VA examination the examiner concluded that the Veteran "may have some mild glucose intolerance, however, he does not have diabetes at this time."  The examiner cited review of the claims file revealing that "his glucose levels have all been essentially WNL [within normal limits] with an occasional elevated reading (about 3 total)....", and remarked that the "few elevated glucose levels may be nonfasting ... because the following glucose level checked is always WNL and the glycohemoglobin is WNL during that time frame."  The VA examiner illustrated this point with specific citation of the pertinent recorded high glucose levels, noting that in each case the next recorded check revealed a glucose level within normal limits.  The examiner further noted that laboratory testing in October 2013 revealed glucose and glycohemoglobin levels within normal limits and that "glycohemoglobins have all been normal in the past."  The examiner also noted that the Veteran "has never been placed on any type of medication for diabetes."
The Board considers the October 2013 VA examination report, prepared by a medical professional informed by review of the claims-file, highly probative evidence indicating that the Veteran does not have a diagnosis of diabetes mellitus.  The Board has reviewed the evidentiary record to determine whether any probative contrary evidence persuasively indicates that the Veteran has had an objectively confirmed medical diagnosis of diabetes mellitus.

The substantial volume of medical evidence of record makes a number of references to diabetes mellitus in discussion of the Veteran's health, but there does not appear to be an objectively confirmed diagnosis contradicting the clear conclusion in the October 2013 VA examination report.  An October 1999 private medical record documents concern that the Veteran appeared to be "spilling sugar in his urine" following shots and, noting the Veteran's "strong family history of diabetes" a decision was made to discontinue the injections.  A July 2004 private medical record notes a "subjective" report that "patient reports that he was diagnosed as having diabetes mellitus, as he reports that he had initially been told that he had borderline diabetes mellitus in the past."  The Court has held that a lay person's statement about what a physician told him, i.e., "hearsay medical evidence," cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The July 2004 report's medical assessment does not include a mention of diabetes mellitus.  VA medical records, such as from December 2004, refer to diabetes mellitus as one of the Veteran's medical issues, but describe the diabetes as "controlled" without an indication of the use of medication or objective medical confirmation of the diagnosis.

The June 2009 VA examination conducted in connection with this appeal, did not objectively confirm a diagnosis of diabetes mellitus.  The examiner noted that the "Veteran's VA records report diabetes mellitus since 2004, and he has been on diet control, and his blood sugar has been doing very good on this.  He was never placed on any medication.  Never had very high blood sugar and very low blood sugar."  No objective demonstration of diabetes or any indication contrary to the October 2013 VA examiner's rationale for finding no valid diagnosis of diabetes mellitus is presented in the evidence.
The appeal seeking service connection for diabetes arises from a February 2009 claim.  The October 2013 VA examination report presents a probative medical opinion indicating that the Veteran does not currently have diabetes mellitus and does not had a clinically supported medical diagnosis of diabetes mellitus reflected in his medical records.  Although some medical evidence refers to a reported or assumed diagnosis of diabetes mellitus, the Board finds no evidence contradicting the clear conclusion and explanation of the October 2013 VA examination report that the Veteran may have a mild glucose intolerance but does not have a diabetes diagnosis supported by the objective evidence.  The Board finds that the most probative evidence indicates that the Veteran has not had a diagnosis of diabetes mellitus during the pendency of this claim.

While it may reasonably be conceded (for the purpose of this appeal) that the Veteran has a medical history involving some concern regarding possible onset of diabetes (with attention to his family history of diabetes), the most probative medical opinion of record explains that the objective medical evidence does not support a medical diagnosis of diabetes; there is no evidence of equal probative or persuasive value showing an objectively confirmed diagnosis during the pendency of this claim.  The preponderance of the probative evidence indicates that the Veteran does not now have diabetes mellitus, and is not shown to have had diabetes mellitus at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The Veteran's own assertion that he has diabetes mellitus is not competent evidence.  He is a layperson, and is not shown to possess the medical training or expertise required to render a diagnosis of a complex internal pathology such as diabetes; diagnosing diabetes mellitus requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Aside from the medical records referencing diabetes without apparent objective confirmation of a diagnosis (discussed above), the Veteran has not provided any competent evidence supporting that he has a diagnosis of diabetes (or has had such a disability during the pendency of this appeal); he has not submitted a supporting medical opinion on this point, nor does he cite to supporting factual data or medical literature.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  

As the most probative competent evidence indicates that the Veteran has not had diabetes during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal for service connection for diabetes mellitus must be denied.

To the extent that the Veteran's claim for service connection for diabetes may be understood to encompass a claim of service connection for glucose intolerance, the Board finds that there can be no award of service connection for glucose intolerance.  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296(1991); Allen v. Brown, 7 Vet. App. 439(1995).  It must be noted that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

There is no medical evidence of record that the Veteran's glucose intolerance is a disability.  Glucose intolerance represents a clinical finding regarding the body's ability to process glucose, not a diagnosed disability such as diabetes mellitus, for example.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356(Fed. Cir. 2001).

Disabilities of the Eyes and Feet Claimed as Secondary to Diabetes Mellitus

Because diabetes mellitus is not service connected, a threshold legal requirement for establishing service connection for any disability as secondary to diabetes mellitus is not met.  See 38 C.F.R. § 3.310.  Consequently, the claims of service connection for a bilateral eye disability and a bilateral foot disability as secondary to diabetes lack legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Disabilities of the Eyes and Feet on a Direct Basis

The Veteran's January 2007 service connection claim appears to assert a direct basis of service connection for disabilities of the eyes and feet with onset in service.  The Board reads the Veteran's statement as asserting a continuity of symptoms of chronic eye and foot disabilities since some unspecified period of service.  He has presented no further detail regarding this assertion during the course of this appeal.  In correspondence including in November 2009 and August 2011, the Veteran's past representative explained that "the eye condition is glaucoma and the foot condition is tingling and numbness in the feet -- both of which can be caused by diabetes mellitus."  The Board observes that the Veteran's medical records document complaints of symptoms in the feet that may be associated with neuropathy and also with calluses; the medical records also include references to medical attention for "glaucoma suspect" suggesting monitoring due to risk factors for glaucoma in recent years.  The Board notes that any symptoms associated with lumbar radiculopathy in the feet are contemplated as part of the Veteran's service-connected lumbar spinal pathology and are not part of this service connection claim on appeal.  For the purposes of this analysis only, the Board assumes that the Veteran has diagnosed eye and foot disabilities.  The Board turns its focus to the question of whether the claimed disabilities of the eyes and feet are shown to have had onset during active service or to otherwise be etiologically linked to active service.

The Veteran had periods of ACDUTRA including from June 2, 1990, to June 16, 1990.  Service connection has been established for herniated nucleus pulposus, L4-L5, with degenerative changes on the basis that such disability was caused or aggravated during the June 1990 period of ACDUTRA.  Although STRs from ACDUTRA show that the Veteran sustained a back injury in June 1990, they do not show or suggest any symptoms or diagnoses involving the eyes or the feet.

The only evidence of record that tends to show that any disability of the eyes or the feet may have had onset during service is the Veteran's testimony to that effect in raising this claim in January 2007.  He is competent to observe he has had symptoms of eye and foot disabilities in service and continuing since.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's testimony suggesting that his eye and foot disabilities had onset in service (and persisted since) are not credible.

The Board acknowledges that lay evidence concerning continuity of symptoms after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Acknowledging that the appellant is competent to report symptoms of eye and foot disabilities because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

To the extent that the Veteran's testimony suggests that lay perceivable symptoms of chronic disabilities of the eyes and/or feet had onset during his active duty service and have continued since, the Board finds that this is inconsistent with the contemporaneous evidence.  Significantly, the Veteran filed claims to establish service connection for disabilities he believed to be related to service in September 1991 (as documented in the first rating decision on those claims in July 1992).  He did not include any eye or foot disability (apart from lower extremity radiculopathy associated with spinal disability) in any service connection claim prior to January 2007.  The Board finds it reasonable to assume that if he believed at the time that he had incurred such disabilities due to injury in service or otherwise experienced onset of such disabilities during service and/or continuity afterwards, the Veteran would have included eye and foot disabilities in his claims seeking service-connection benefits in the 1990s.  His earliest recorded assertion suggesting pertinent symptoms in service and/or postservice continuity of such symptoms is from more than 16 years after service, presented in the pursuit of monetary benefits, and following other claims with no mention of eye or foot disability.  The Board observes that the Veteran's vague assertion on onset in service has not been followed by any clarification or detail but, rather, by an apparent shift to a secondary service connection theory of entitlement.

For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).
The Board also notes that the voluminous record contains extensive documentation of the Veteran's medical consultations and treatment from the early 1990s onward; none of this evidence indicates that there were symptoms or manifestations of disability of the eyes or the feet at any time proximate to the Veteran's ACDUTRA or for many years thereafter.  Medical records from the early 1990s thoroughly document treatment for medical issues featuring spinal problems with no indication of any eye or foot disability.  There is no indication in the records of symptoms or a disability specific to the feet (apart from the spinal problems).  Although some of the private medical reports use the term "neuropathy" along with "radiculopathy" when discussing the Veteran's lower extremity issues, there is no meaningful indication of a medical finding of foot pathology distinct from lumbar radiculopathy and no suggestion in the competent medical evidence that any foot disability is related to military service.  

The Board finds it reasonable to expect that the Veteran's plentiful medical records from the 1990s would include some indication of eye or foot disability (apart from lumbar radiculopathy) if the Veteran perceived that he had begun experiencing pertinent symptoms particular to the eyes and the feet during prior military service.

The Board has weighed the Veteran's statements as to in-service onset of chronic disability and continuity of symptoms against the absence of documented complaints or treatment in service or for over many years (of well documented medical history) following active duty discharge; the Board finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative, particularly as his statements are deemed not credible by the Board.  Therefore, onset in service and continuity are not established, either by evidence or through his statements.

The Board finds that the evidence contemporaneous to, and following, service does not support finding any pertinent injury or onset of disabilities of the eyes and/or feet during service or for many years thereafter.  The Board finds no credible evidence of onset of eyes and/or foot disabilities in service and no competent evidence otherwise suggests an etiological link between any current eye and/or foot disabilities (other than spinal radiculopathy) and the veteran's active duty service.  There is no adequate competent evidence to support finding an etiological relationship between any current chronic eye or foot disabilities and the Veteran's active service.


The preponderance of the evidence is against claims of service connection for eye and foot disabilities.  Therefore, the appeals in these matters must be denied.

Increased Rating

The Veteran contends that his service-connected gastric ulcer warrants a higher disability rating than that currently assigned under 38 C.F.R. § 4.114, Code 7304.  A 20 percent rating is currently assigned throughout the period on appeal.  The appeal arises from a claim filed in February 2009.  (Service connection for the gastric ulcer is in effect since December 2000).

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from February 2008 (a year prior to the February 2009 claim on appeal), to determine if there was an ascertainable increase in the Veteran's gastric ulcer.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence is in equipoise or supports the claim, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Code 7304 provides the criteria for rating gastric ulcer.  A mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Code 7304.

Code 7307 provides the criteria for rating hypertrophic gastritis.  A 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for gastritis with severe hemorrhages or, large ulcerated or eroded areas.  38 C.F.R. § 4.114, Code 7307.

The Board's December 2012 remand of this issue noted that the Veteran is currently rated under Code 7304 (for gastric ulcer, the service-connected entity) and has requested a higher (30 percent) rating under Code 7307 (for hypertrophic gastritis).  The Veteran's contentions in this regard are presented in the August 2010 NOD.  A 30 percent rating under that Code is warranted where there are symptoms of chronic hypertrophic gastritis with multiple small eroded or ulcerated areas.  Code 7307 requires that hypertrophic gastritis be identified by gastroscopy, and the current record does not include gastroscpic evidence of hypertrophic gastritis.  In accordance with the Board's December 2012 remand directives, the Veteran was asked in a February 2013 letter to submit or identify any evidence showing gastroscopic findings of hypertrophic gastritis which would suggest that a rating under Code 7307 would be [more] appropriate.  The Veteran has not submitted or identified any such evidence.

A June 2009 VA examination report discusses, in pertinent part, the Veteran's medical records showing that he developed epigastric pain in February 2008 while taking medications for back pain, that diagnostic imaging revealed antral erosions, and the Veteran was asked to stop taking the medications.  On June 2009 VA examination he reported epigastric area pain that comes "approximately 2 times a month."  The pain was described as "5/10" intensity and "lasts for approximately 4 hours."  He denied retrosternal burning, regurgitation of food or fluid, hematemesis/melena, or nausea/vomiting.  An upper GI series in March 2009 revealed "Essentially normal" findings.  Significantly, an August 2009 addendum to the June 2009 VA examination report explains that the examiner noted: "Veteran's records also show the most recent esophagogastroduodenoscopy, done on 2/12/2008, reporting antral erosions.  This reports no ulcers.  So, based on this report, he currently has no gastric ulcers or duodenitis, only antral erosions and he is taking medication ... for this."

The Veteran was afforded a new VA examination in October 2013 including with specific attention to the gastric ulcer rating issue on appeal.  Significantly, the October 2013 VA examination report shows that the examiner reviewed the claims-file and directly examined the Veteran to conclude that the Veteran previously had a gastric ulcer that is "RESOLVED AS SHOWN ON EGD 2/2008."  The examiner explains that the Veteran has a history of peptic ulcer disease with positive H. Pylori test "WHICH WAS TREATED.  MOST RECENT EGD (2/12/2008) SHOWED ANTRAL EROSIONS, BUT NO ULCERS."  The VA examiner noted that the Veteran currently states that he has periodic 'upset stomach' symptoms and some symptoms of reflux and heartburn for which he is prescribed omeprazole on a continuous basis.  Periodic abdominal pain was noted.  The examiner noted that the Veteran did not have any incapacitating episodes due to stomach or duodenum.  The VA examination report shows that the upper endoscopy in February 2008 showed the aforementioned antral erosions and upper GI radiographic studies in March 2009 were "ESSENTIALLY NORMAL."  Of particular significance, the October 2013 VA examination report specifically states the medical findings that "THERE IS NO EVIDENCE OF CHRONIC HYPERTROPHIC GASTRITIS PER LAST EGD."  The October 2013 VA examination report contains copies of the text of the two cited diagnostic imaging studies.

The Board finds that Code 7307 is not applicable in this case as the probative competent evidence does not show any chronic hypertrophic gastritis during the period for consideration on appeal.  The Veteran is not competent to establish a diagnosis of hypertrophic gastritis by his own lay testimony as that is a medical question involving specialized medical interpretation of details of an internal pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 

Turning attention then to consideration of Code 7304, the currently assigned 20 percent rating contemplates a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  To warrant assignment of the next higher rating of 40 percent, the evidence must show a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The evidence does not support a finding that the Veteran's gastric ulcer has more nearly approximated the criteria for a 40 percent rating than those for the current 20 percent during the period on appeal.  Indeed, the October 2013 VA examination report presents probative evidence that the Veteran's gastric ulcer was "resolved" as of at least as early as February 2008 (as the June/August 2009 VA examiner and the October 2013 VA examiner both interpreted the findings showing antral erosions without ulcers at that time).  The evidence does not show incapacitating episodes meeting the criteria for a higher rating nor any anemia or weight loss during the period on appeal.

The Board finds none of the evidence of record otherwise presents findings or information contradicting the pertinent findings and information presented in the most probative and detailed evidence discussed above.  The Board finds that the shown manifestations of the Veteran's gastric ulcer disability during the period on appeal have not more nearly approximated the criteria for any higher rating at any time during the period on appeal.  Accordingly, an increased rating for the gastric ulcer disability is not warranted for any portion of the period on appeal.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture is shown with  related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of gastric ulcer disability, but a greater degree of gastric ulcer disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  This case features no contentions or indications of gastric ulcer symptoms not contemplated by the applied rating criteria.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.
ORDER

Service connection for diabetes mellitus is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a bilateral foot disability is denied.

A rating in excess of 20 percent for a gastric ulcer is denied.


REMAND

The Board finds that additional development, including completion of the Board's prior directives from the December 2012 remand, is necessary prior to final appellate review of the low back increased rating issue on appeal.  The low back rating issue on appeal was addressed by the Court in its July 2010 memorandum decision that found that the matter is in appellate status after previously having been treated by the AOJ as a resolved matter for a number of years; mindful of the resulting confusion with regard to the proper processing of the matter, the Board seeks to identify, clarify, and resolve the apparent due process concerns that have arisen in this matter which have not been resolved by the most recent AOJ readjudication in the December 2013 and January 2014 supplemental statements of the case (SSOCs).

The Board finds that completion of the required development and due process will benefit from clarification of the extent of the period for consideration in this rating appeal; the Board seeks to ensure that appellate review is completed appropriately for the Veteran and to ensure that adjudication satisfies the "law of the case" established by the Court's Memorandum decision .  The Board will first discuss the determination of the period on appeal before discussing the needed additional development and due process actions.


The Court's July 2010 Memorandum decision determined that this appeal includes the issue of entitlement to increases in the 'staged' ratings (of 20 percent prior to November 25, 2003, and 40 percent from that date) assigned for the Veteran's service-connected herniated nucleus pulposus, L4-5, with degenerative changes.  In light of the Court's decision, the Board has carefully considered the procedural history of this appellate issue to make a correct determination as to the period on appeal.  The Board finds that the current appeal appears to date back to the original assignment of the initial disability rating in a July 1998 rating decision.

The July 2010 Court memorandum decision summarizes the procedural history in this case, noting that a July 1998 rating decision granted service connection for herniated nucleus pulposus, L4-L5, with early degenerative changes.  The RO assigned a 20 percent disability rating effective from September 5, 1991, a 100 percent rating effective from July 20, 1993, and 20 percent from September 1, 1993.  The following month, the Veteran asserted that he was "totally disable[d]" because of his back and requested that VA "reconsider" this award.  In October 1998, the Veteran again requested that he be "reevaluate[d]" for an increase in disability and awarded increased compensation back to October 1, 1991.  In June 1999, the RO construed the appellant's requests as a claim to "reopen" and denied an increased rating, as well as entitlement to a TDIU rating.  In July 1999, the Veteran submitted another request for VA to "reconsider" his claim for an increased rating.  In January and February 2000, the RO denied a rating greater than 20 percent, and the Veteran appealed the decision; the Court's July 2010 memorandum decision goes on to summarize events leading to a determination that the claim remains pending in appellate status at this time.

Upon review of the Court's attention to the Veteran's correspondence submitted within a year following the original July 1998 RO rating decision granting service connection and assigning initial ratings for the lumbar spine disability, the Board has considered whether any of these submissions may be considered a NOD initiating an appeal of the original July 1998 rating decision.  The Board finds that the Court's discussion, although not entirely specific on this point, suggests that the Court may view at least the October 1998 submission (and perhaps others) as a valid NOD with the ratings assigned in the July 1998 RO rating decision.  The Board notes that the October 1998 correspondence expresses a desire for higher ratings for a period greater than would be contemplated merely by a new claim for an increased rating.  The Court refers to how the RO "construed" the correspondence as something other than a NOD, further suggesting that the Court viewed the correspondence differently.  The Board finds that the Veteran's correspondence within a year following the July 1998 rating decision expressing dissatisfaction with the ratings assigned in that decision's grant of service connection is reasonably viewed as a valid timely NOD with the initial assignment of ratings.  Accordingly, the issue currently on appeal involving the lumbar spine ratings arises from the original assignment of initial ratings, and the period on appeal dates back to the September 1991 effective date of the grant of service connection.

Even were the Board to take the view that no valid NOD was filed timely to the July 1998 RO rating decision, it appears that arguably new and material evidence pertaining to the rating assigned in the July 1998 was received within a year following that decision.  This presents another basis for reaching the same conclusion that the July 1998 RO rating decision did not become final and remained open when the Veteran initiated his appeal such that the period on appeal would still date back to that original assignment of the initial ratings for the lumbar spine disability.  (Regarding the finality of an RO rating decision, the Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).) 

The Board's December 2012 remand discussed that the Veteran had requested another VA examination (by contending that the June 2009 examination was inadequate, in part because it concluded that he had no radiculopathy without reconciling such with a July 1993 statement from Dr. Walia which noted "chronic L5 radiculopathy bilaterally" and a July 2008 EMG/NCV testing report which revealed mild to severe sensorimotor neuropathy in the lower extremities.  The Board noted that the referenced July 2008 EMG/NCV report is not found anywhere in the Veteran's current record.  In addition, a review of the record reveals an October 1992 report from Dr. Elbaor showing that the Veteran had an absence of reflexes in his lower extremities, a May 1993 record showing that left knee and ankle jerks were absent while right knee and ankle jerks were decreased, a June 1993 record from Dr. Chouteau which noted right leg radiculopathy, an August 1993 record from Dr. K. Toler which noted chronic denervation at L4-5 during neurological examination, and other records from this period indicating diminished lower extremity reflexes and medical impressions of lumbar radiculopathy.  (Some records, including from July and December 1990, also suggest an absence of indications of radiculopathy in some instances.)  The Board directed that an attempt to secure the July 2008 report of neurological testing for the record was necessary.  In addition, the Board directed that an advisory medical opinion to reconcile the conflicting neurological findings noted above was necessary.

The resulting October 2013 VA examination report responds to the Board's inquiry by again finding no current lumbar radiculopathy without providing an adequate opinion to reconcile the conflicting neurological findings during the appeal period.  In this regard, the October 2013 VA examination report merely states: "There are no objective findings of any neurological symptoms secondary to his lumbar spine condition.  He has been diagnosed with peripheral neuropathy, however, no lumbar radiculopathy has been found per EMG/NCV study."  The October 2013 VA examination report makes no reference to any of the evidence from the 1990s showing radiculopathy, and the examiner's comments reflect that she was unaware of the pertinent contents of that evidence including indications that radiculopathy was found on EMG/NCV study early in the period on appeal.  A most clear indication of this is contained in the July 1993 report of Dr. Walia discussing both "Nerve conduction velocity studies" (NCV) and "EMG" testing leading to the conclusion: "Patient's examination and electrodiagnostic studies indicate chronic L5 radiculopathy bilaterally ...."  The Board is compelled to conclude that the October 2013 VA examination report fails to comply with the Board's remand directive concerning the need to reconcile any finding that there is no radiculopathy with the evidence to the contrary from earlier in the appeal period.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, further attention is warranted to the Board's December 2012 remand directive regarding the need to obtain a July 2008 EMG/NCV report that was cited by the June 2009 VA examiner as reportedly revealing mild to severe sensorimotor neuropathy, possibly (although the June 2009 VA examiner's reference is ambiguous) in the lower extremities.  It appears that the effort to obtain the described record resulted in adding copies of July 2008 reports of medial consultations without neurological testing and an August 2008 report including results of "NCV/EMG study of upper extremities."  This evidence does not include a July 2008 EMG/NCV report and does not include any EMG/NCV report pertinent to the lower extremities.  As this matter must be remanded anyhow for other reasons, the Board finds that it reasonable to direct that the AOJ either (1) associate with the claims-file the correct referenced July 2008 VA EMG/NCV report of the lower extremities or (2) make a formal determination for the record that the sought July 2008 VA EMG/NCV report is not available or does not exist.

In addition to the development discussed above, there appears to be a due process concern arising from the prior handling of this appeal.  The Board again notes that the July 1998 RO rating decision assigning the initial ratings for this disability has been determined to not have become final and that initial rating determination dating back to September 1991 is on appeal; the July 1998 RO rating decision was appealed and new and material evidence regarding the initial rating has been received.  Accordingly, AOJ readjudication of the matter must encompass the entire period on appeal dating back to September 1991.

Notably, the criteria for rating disabilities of the spine were revised twice while the appeal was pending, once effective September 23, 2002, then again effective September 26, 2003.  From their respective effective dates, the Veteran is entitled to ratings under the revised criteria, if such are found more favorable.

Further, "staged ratings" are for consideration.

Confusion in this case has resulted in the AOJ not addressing or contemplating the full period on appeal and not applying all of the applicable rating criteria for each period on appeal in pertinent recent readjudication.  This appears to be partly because the AOJ has not considered the July 1998 rating decision to be on appeal and also partly because of confusion arising from the fact that the matter had been considered closed for several years prior to the July 2010 Court Memorandum decision finding that the RO had incorrectly determined in May 2005 that the Veteran's appeal for an increased rating had been satisfied; beginning with a September 2009 rating decision, the RO adjudicated the low back rating with the understanding that the issue arose from a February 2009 claim for increase.  As this matter is being remanded on multiple grounds, the Board shall not belabor this discussion of the due process concern with extended details, but in brief: it does not appear that a proper readjudication of the initial rating assignments dating back to September 1991 has taken place in any SOC or SSOC in this appeal, and it does not appear that the multiple applicable versions of the rating criteria have been applied to the more recent periods on appeal.  The most recent December 2013 and January 2014 SSOCs did not resolve these due process concerns.  The Veteran is entitled to the proper AOJ adjudication of the complete matter on appeal prior to the Board proceeding with final appellate review.  The AOJ shall have the opportunity to ensure appropriate readjudication during the processing of this remand.

The Board is mindful that applicable former rating criteria for rating the spine include provisions assigning higher ratings for intervertebral disc syndrome in some circumstances including with pertinent findings of neuropathy or absent ankle jerk reflexes associated with the diseased disc site.  Notably, several items of medical evidence from the 1990s suggest findings that warrant attention in a readjudication of the issue with consideration of the applicable former criteria; numerous private medical reports from the early 1990s present explicit indications of neurological signs of lumbar disc disease in the lower extremities, including periodic indications of diminished or absent reflexes (including ankle jerk), neuropathy, and radiculopathy (many of these are tabbed and labeled currently in the first volume of the Veteran's claims-file).  The above-discussed need for completion of previously directed development of a medical opinion addressing some of the pertinent 1990s evidence may also assist in the consideration of rating assignments for this period on appeal.

Finally, the Veteran alleges that he is unemployable due to his service connected low back disability (and various disabilities for which service connection is sought).  His claim for a TDIU rating is inextricably intertwined with the low back disability issue pending on appeal as well as the petition to reopen a claim of service connection for a cervical spine disability being referred to the AOJ (discussed in the introduction section, above); consideration of the TDIU appeal must be deferred pending resolution of the remaining matters.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a formal determination regarding the availability/existence of the July 8, 2008 VA EMG/NCV report noted in the June 2009 VA examination report.  If this specific record (not the previously obtained VA EMG/NCV report from August 2008, and not the July 2008 VA consultation reports without EMG/NCV results) is determined to exist (including in any electronic data source), it must be obtained and associated with the claims-file.  If it is determined that no record matching this specific description exists, such determination must be made in writing and added to the claims-file.

2.  The AOJ should also arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether the Veteran has any neurological symptoms associated with his service-connected herniated nucleus pulposus, L4-5, with degenerative changes.  If so, please identify such by medical diagnosis.

If not, please reconcile that conclusion with the various medical reports (including from as early as 1992 and 1993) indicating objective signs of lumbar radiculopathy, including on EMG/NCV testing and with diminished or absent lower extremity reflexes.  In particular, please address the July 1993 report of Dr. Walia discussing both "Nerve conduction velocity studies" (NCV) and "EMG" testing leading at that time to the conclusion: "Patient's examination and electrodiagnostic studies indicate chronic L5 radiculopathy bilaterally ...."

The provider must explain the rationale for all opinions.

3.  The AOJ must ensure that the development sought is completed (that there is an appropriate response to each request) and then re-adjudicate the claims (including TDIU in light of the further determinations on the other claims, including the cervical spine claim referred to the AOJ in the introduction section, above).

Pursuant to the foregoing explanation clarifying that the period on appeal dates back to September 1991, the RO should re-adjudicate the low back rating claim (to include ensuring the Veteran has received all proper notice).  This readjudication must apply, as appropriate, both the former and revised versions of the appropriate spinal disability rating criteria (in effect prior to and following the revisions effective September 23, 2002 and September 26, 2003).  The complete record must be considered and addressed in determining whether any higher ratings are warranted for any periods on appeal, under either version of the applicable rating criteria, as appropriate.  The readjudication must also consider whether separate ratings, such as for radiculopathy, are warranted for the service-connected low back pathology for any portion of the period on appeal.

If any portion of the Veteran's claim is denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


